6. Organ donation and transplantation: Policy actions at EU level (
- Before the vote:
Mr President, ladies and gentlemen, although the use of human organs for transplantation has increased steadily over recent decades, the number of individuals who need transplants exceeds the number of organs available. Over 50 000 patients are on waiting lists in Europe, and 10 people, awaiting organs die every day. It is up to us to send a strong message to the Commission, and, above all, to Member States and our governments.
The time has come to take action as European citizens. We need to mobilise, coordinate, raise awareness among those around us and become donors ourselves.
(Applause)
- Before the vote on paragraph 38:
Mr President, very briefly, this is a short amendment to make Amendment 2 to paragraph 38 stronger in its meaning with respect to the rights of the donor. The amendment is to add, after 'donate an organ', the words 'is the exclusive right of the donor and'.
(Parliament agreed to accept the oral amendment)